PROB 12A

(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Sabor Gordon Cr.: 19-00695-001

PACTS #: 6154941

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/25/2020

Original Offense: Bribery of Public Officials and Witnesses, 18 U.S.C. Section 201(b)(2)(A) and (C), a
Class C felony

Original Sentence: 36 months’ probation
Special Conditions: Special Assessment, Substance Abuse Testing, Location Monitoring Program,
Community Service - Hours, Drug Treatment, Financial Disclosure, Life Skills Counseling,

Education/Training Requirements, Mental Health Treatment, No New Debt/Credit, Forfeiture

Type of Supervision: Probation Date Supervision Commenced: 02/25/2020

NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number - Nature of Noncompliance

1 The defendant shall refrain from excessive use of alcohol and shall not
purchase, possess, use, distribute, or administer any narcotic or other
controlled substance and paraphernalia related to such substances

On February 25, 2020, the offender immediately reported to the Probation
Office after being sentenced by Your Honor. He was drug tested and was
positive for marijuana. He admitted use and apologized for his actions.
Prob 12A — page 2
Sabor Gordon

U.S. Probation Officer Action:

Mr. Gordon was given a verbal reprimand for using marijuana. It should be noted that prior to the current
public health crisis, the offender was gainfully employed as a Pest Control technician for Aptive
Environmental. Home visits have been made to verify the offender’s current residence. We will continue
to monitor the offender’s compliance and notify the court of any additional non-compliance.

Respectfully submitted,
nde . Fe

y: Afonso A. Fernandes <p
Senior U.S. Probation Offiéer

Date: 04/01/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

J No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

pe

ag

re

:

owe
]

Submit a Request for Modifying the Conditions or Term of Supervision

Submit a Request for Warrant or Summons (]
i
x

Other ae

as
Peer, age

/

<
a
Silty 8

ii}
C Te

 

Signature of Judicial Officer

4 (al 2020

Date

 
